RENDERED: APRIL 30, 2021; 10:00 A.M.
                        NOT TO BE PUBLISHED

                Commonwealth of Kentucky
                          Court of Appeals
                             NO. 2019-CA-1709-MR

RYAN JAMES RICHARDSON                                              APPELLANT


                 APPEAL FROM SHELBY CIRCUIT COURT
v.               HONORABLE S. MARIE HELLARD, JUDGE
                       ACTION NO. 19-CI-00446


ASIA NICOLE RICHARDSON                                               APPELLEE


                                   OPINION
                                  AFFIRMING

                                 ** ** ** ** **

BEFORE: LAMBERT, MAZE, AND L. THOMPSON, JUDGES.

LAMBERT, JUDGE: Ryan James Richardson appeals from the Shelby Circuit

Court’s order dismissing his motion for temporary custody. We affirm.

            Ryan and Asia Nicole Richardson were married in Kentucky in March

2014. The couple has two daughters, born in 2014 and 2017. Asia is an active

member of the United States Army. She has been stationed in Fort Hood, Texas,

since 2018, and at one point she expected to be deployed to South Korea.
             The parties separated in March 2019. Ryan returned to Kentucky to

look for employment, and the children remained in Texas with Asia. Asia allowed

the children to visit Ryan in June of that year, where according to him they have

remained. Asia maintained that he refused to return them.

             Asia filed a petition for dissolution of marriage in Texas on August

19, 2019. Four days later, Ryan filed a similar petition in Shelby County,

Kentucky. Asia responded that, because she has not been a resident of Kentucky

for the previous 180 days, there was no jurisdiction in Shelby County. On

September 27 of that year, Ryan filed a motion for temporary custody of the

children. He also filed a motion to file an amended complaint.

             The Shelby Circuit Court held a hearing on October 16, 2019. The

parties voiced their respective positions over jurisdiction, each asserting that their

state of residence was proper. Ryan stated that he was preparing to go to Texas the

next week to attend a hearing on the petition that Asia had filed there. The circuit

court, at the hearing’s conclusion, indicated that there would be a conference call

with the Texas court, after which a ruling would be made, or another hearing

would be convened on November 6, 2019.

             On October 17, 2019, the Shelby Circuit Court ordered Ryan’s

motions dismissed, holding that, after speaking with Texas Judge LePak,




                                          -2-
jurisdiction was in Bell County, Texas. Ryan filed his notice of appeal on

November 15, 2019.

              We note at the outset that Asia has not filed a brief before this Court.1

These are the options ordinarily afforded us:

              If an appellee brief has not been filed within the time
              allowed, the court may:

                      (i) accept the appellant’s statement of the
                      facts and issues as correct; (ii) reverse the
                      judgment if appellant’s brief reasonably
                      appears to sustain such action; or (iii) regard
                      the appellee’s failure as a confession of error
                      and reverse the judgment without
                      considering the merits of the case.

              Kentucky Rules of Civil Procedure (CR) 76.12(8)(c).
              “The decision as to how to proceed in imposing such
              penalties is a matter committed to our discretion.”
              Roberts v. Bucci, 218 S.W.3d 395, 396 (Ky. App. 2007).
              Because the issues and facts are straightforward, we
              choose not to penalize [the Cabinet] for its failure to file
              a brief.

Cabinet for Health and Family Services v. Loving Care, Inc., 590 S.W.3d 824, 826

(Ky. App. 2019). However, we are mindful that “[w]hile a party’s failure to file a

brief may be taken as a confession of error, CR 76.12(8)(c), such a sanction is

inappropriate in appeals involving child custody or support.” Ellis v. Ellis, 420


1
  Asia was represented by counsel before the circuit court. Counsel moved this Court to
withdraw on December 27, 2019. On January 21, 2020, counsel’s motion was granted, and the
appeal was held in abeyance for 30 days for Asia to either find new counsel or file a pro se
appellee brief. She has done neither. The matter was returned to the active docket February 21,
2020.

                                              -3-
S.W.3d 528, 529 (Ky. App. 2014) (citing Galloway v. Pruitt, 469 S.W.2d 556, 557

(Ky. 1971)). Because this matter involves temporary custody of two children, we

shall not impose any of the three penalties but rather shall consider the merits of

the appeal. We accept Ryan’s statements of the facts as correct, insofar as they do

not conflict with the record, and proceed to the merits of this appeal.

             We next enunciate our standard of review, namely:

                    The primary issue before us on appeal is whether
             the trial court properly declined to exercise continuing
             exclusive jurisdiction in this matter. “Whether a trial
             court acts within its jurisdiction is a question of law;
             therefore, our review is de novo.” Biggs v. Biggs, 301
             S.W.3d 32, 33 ([Ky. App.] 2009).

                    Kentucky adopted the Uniform Child Custody
             Jurisdiction and Enforcement Act (UCCJEA) in 2004.
             Wallace v. Wallace, 224 S.W.3d 587 (Ky. App. 2007).
             Under the UCCJEA, a state making the initial custody
             determination retains “exclusive, continuing jurisdiction
             over the determination” until such time as:

                   [a] court of this state determines that neither
                   the child, nor the child and one (1) parent,
                   nor the child and person acting as a parent
                   have significant connection with this state
                   and that substantial evidence is no longer
                   available in this state concerning the child’s
                   care, protection, training, and personal
                   relationships[.]

             KRS 403.824(1)(a). “[T]he state having original
             jurisdiction maintains exclusive continuing jurisdiction
             though the child has acquired a new home state if the
             general requirement of the substantial connection


                                         -4-
             jurisdictional provisions are met.” Wallace, 224 S.W.3d
             at 590.
Curry v. Curry, 430 S.W.3d 909, 911 (Ky. App. 2014).

             Here, the circuit court ruled that Texas was the proper forum for the

parties’ dissolution and child custody determinations. We find no error in this

regard. The Richardsons had moved to Texas in October 2018. Even though Ryan

insists that the children had been with him at his mother’s home in Shelby County

since June 2019, it has always been Asia’s contention that the children remained

here without her consent, making their absence from Texas temporary. See

Dellapenta v. Goldy, 575 S.W.3d 697, 700 (Ky. App. 2018), where this Court held:

             KRS 403.800(7) indicates that temporary absences from
             a state are included in the home state residency
             calculation period. This means that the children lived in
             Colorado from April of 2015 until the custody petition
             was filed on December 1, 2015. This is well beyond the
             6-month home state requirement. Seeing as Colorado
             had jurisdiction over the children, the trial court erred in
             invoking KRS 403.822(1)(d).

Thus, in the present case, the children’s temporary absence from Texas was

included in the home state residency calculation (which had at that time already

exceeded the 180-day period required for residency). Texas was the proper

jurisdiction for these matters, and the circuit court correctly declined jurisdiction in

Kentucky.

             Accordingly, the order of the Shelby Circuit Court is affirmed.



                                          -5-
           ALL CONCUR.



BRIEF FOR APPELLANT:      NO BRIEF FOR APPELLEE

Jonathan D. Miller
Louisville, Kentucky




                         -6-